Mr. Justice Graves delivered the opinion of the court. 4. Indemnity, § 5*—binding effect of temporary agreement. A contract to protect a party from liability on a lease, to be binding “until otherwise contracted for by the parties,” held intended to be in a sense a temporary arrangement, but to continue in force until the expiration of the lease unless sooner abrogated by another contract. 5. Indemnity, § 11*—when contract covers attorney’s fees. A contract to indemnify a party against any damages sustained on account of its liability-as the lessee in a lease, held to cover attorney’s fees and costs where a judgment against such party was entered by confession on a power of attorney contained in the lease, with a provision therein for attorney’s fees.